COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      James Calfee v. The State of Texas

Appellate case number:    01-21-00454-CR

Trial court case number: 1591474

Trial court:              178th District Court of Harris County

        The brief of appellant, James Calfee, does not comply with the Texas Rules of Appellate
Procedure 9.10(a)(3), (b). Accordingly, appellant’s brief is struck. See TEX. R. APP. P. 38.9(a).
Appellant is granted 10 days from the date of this order to file a corrected brief complying
with the Texas Rules of Appellate Procedure 9.10 (“Privacy Protection for Documents Filed in
Criminal Cases”). See TEX. R. APP. P. 9.10(d) (“Sensitive data must be redacted by using the
letter “X” in place of each omitted digit or character or by removing the sensitive data in a
manner indicated that the data has been redacted.”). Appellee, the State of Texas, may file an
amended appellee’s brief within 10 days of the filing of appellant’s corrected brief. Appellee’s
motion to seal appellant’s brief is denied as moot.

       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ____June 23, 2022____